IN THE SUPREME COURT OF NORTH CAROLINA

                                    No. 219A19

                              Filed 28 February 2020

CRYSTAL COGDILL and JACKSON’S GENERAL STORE, INC.

             v.
SYLVA SUPPLY COMPANY, INC. a/k/a SYLVA SUPPLY COMPANY, DUANE
JAY BALL, and IRENE BALL


      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, 828 S.E.2d 512 (N.C. Ct. App. 2019), affirming an order of

summary judgment entered on 16 April 2018 by Judge Mark E. Powell in Superior

Court, Jackson County. Heard in the Supreme Court on 7 January 2020.


      The Law Firm of Diane E. Sherrill, PLLC, by Diane E. Sherrill, for plaintiff-
      appellants.

      Coward, Hicks & Siler, P.A., by J. K. Coward Jr., for defendant-appellees.


      PER CURIAM.


      AFFIRMED.